

116 HR 4986 IH: Green Climate Fund Authorization Act of 2019
U.S. House of Representatives
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4986IN THE HOUSE OF REPRESENTATIVESNovember 5, 2019Mr. Espaillat (for himself, Ms. Haaland, Mrs. Napolitano, Mr. Huffman, Ms. Schakowsky, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize appropriations for climate financing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Green Climate Fund Authorization Act of 2019. 2.FindingsCongress finds that—
 (1)climate change most severely impacts vulnerable and disadvantaged communities in the United States and around the world;
 (2)it is the responsibility of the United States Government to work with its global partners to promote environmental justice and climate justice;
 (3)the report of the United Nations Environment Programme entitled Climate Change and the Cost of Capital in Developing Countries, dated May 2018, found that, in the 10 years prior to the publication of the report, climate vulnerability has cost the 20 nations most affected by catastrophes rooted in climate change an additional $62,000,000,000 in interest payments alone;
 (4)individuals and families, particularly communities of color, indigenous communities, and low-income communities, that are on the frontlines of climate change across the globe are often in close proximity to environmental stressors or sources of pollution;
 (5)the communities described in paragraph (4)— (A)are often the first exposed to the causes and impacts of climate change; and
 (B)have the fewest resources with which to mitigate those impacts or to relocate; (6)all efforts to adapt to and mitigate climate change must include specific protections for and acknowledgment of the harm of climate change to communities of color, indigenous peoples, women, and other frontline communities and marginalized peoples around the world;
 (7)in Paris, on December 12, 2015, the parties to the United Nations Framework Convention on Climate Change adopted the Paris Agreement, a benchmark agreement—
 (A)to combat climate change; and (B)to accelerate and intensify the actions and investments needed for a sustainable low carbon future;
 (8)the Paris Agreement, to which the United States is a party, acknowledges, Parties should, when taking action to address climate change, respect, promote and consider their respective obligations on human rights, the right to health, the rights of indigenous peoples, local communities, migrants, children, persons with disabilities and people in vulnerable situations and the right to development, as well as gender equality, empowerment of women and intergenerational equity;
 (9)the Paris Agreement— (A)notes the importance of climate justice when mitigating and adapting to climate change; and
 (B)recognizes the need for an effective and progressive response to the urgent threat of climate change; (10)it is imperative for all countries to undertake mitigation activities to rapidly meet the goal of limiting global warming to not more than 1.5 degrees Celsius;
 (11)developed countries have the greatest capacity to mitigate their greenhouse gas emissions, while— (A)developing countries have the least capacity to engage in mitigation activities; and
 (B)the capacity of developing countries to engage in mitigation activities is less than the national mitigation potential of those developing countries;
 (12)the determination for the fair share of mitigation and adaptation activities for each country must take into account—
 (A)the historic greenhouse gas emissions of each country; and (B)the current capacity of each country to both mitigate greenhouse gas emissions and adapt to climate impacts;
 (13)developed countries that have historically emitted a disproportionately high share of greenhouse gas emissions, and reaped the economic benefits of those polluting activities, have a corresponding disproportionately greater responsibility to engage in global mitigation and adaptation activities, as compared to less industrialized countries that have historically polluted far less;
 (14)the only realistic way for less industrialized countries to meet their full mitigation potential is through international climate financing by more developed countries;
 (15)in the 2009 Copenhagen Accord, developed countries committed to jointly mobilize, starting in 2020, $100,000,000,000 per year in public climate financing (as well as private investment and other alternative forms of finance), for developing countries, a commitment reaffirmed in 2015 in Decision 1/CP.21 of the United Nations Framework Convention on Climate Change, Adoption of the Paris Agreement;
 (16)the $100,000,000,000 commitment described in paragraph (15) was a political compromise that falls short of the actual financing needs for climate action in developing countries;
 (17)Bloomberg New Energy Finance has estimated that the transition to renewable energy sources in developing countries will require hundreds of billions of dollars annually;
 (18)the United Nations Environment Programme has estimated that adaptation needs relating to climate change in developing countries may be as much as $300,000,000,000 annually by 2030;
 (19)the Green Climate Fund was created in 2010 by 194 countries to serve as a crucial financing mechanism to help developing countries limit or reduce greenhouse gas emissions and adapt to climate change;
 (20)in 2015, the United Nations Framework Convention on Climate Change agreed that the Green Climate Fund should serve the goals of the Paris Agreement, which states that developed country Parties shall provide financial resources to assist developing country Parties with respect to both mitigation and adaptation in continuation of their existing obligations under the Convention;
 (21)the Green Climate Fund is an essential institution for climate financing, as the Green Climate Fund ensures—
 (A)balanced governance between developed and developing countries; (B)stakeholder engagement and discourse;
 (C)a balanced approach between mitigation and adaptation; (D)fair and equal labor and working conditions;
 (E)conservation of biodiversity and critical habitats; and (F)strong environmental, social, and gender protections;
 (22)the Green Climate Fund— (A)promotes and protects human rights and the rights of marginalized groups, including indigenous peoples, women, children, and people with disabilities; and
 (B)continues to take steps to strengthen protection for marginalized groups; (23)the United States committed $3,000,000,000 of the first $10,000,000,000 raised for the initial resource mobilization period of the Green Climate Fund, though only 1/3 of this pledge was fulfilled, leaving the United States the only country to fall substantially short of a commitment of a country to the Green Climate Fund; and
 (24)the Green Climate Fund is a fully operational and proven institution supporting well over 100 projects and programs in developing countries around the world.
 3.Statement of policyIt is the policy of the United States to provide climate financing— (1)as an essential part of the global effort to combat climate change; and
 (2)that— (A)upholds the principles of environmental justice and climate justice;
 (B)supports programs and projects developed by recipient countries and communities; (C)is designed and implemented with the free, prior, and informed consent of indigenous peoples and other impacted communities;
 (D)promotes gender equality as essential in all of the projects and programs supported by climate financing;
 (E)includes best practices for environmental and social safeguards to ensure that projects and programs supported by climate financing respect fundamental human rights; and
 (F)addresses both mitigation and adaptation as essential aspects of responding to climate change. 4.Authorization of appropriations (a)In generalThere are authorized to be appropriated for fiscal year 2020 and each fiscal year thereafter such sums as may be necessary for contributions to the Green Climate Fund—
 (1)to achieve the greenhouse gas emissions reductions required to keep the planet at or below 1.5 degrees Celsius of global warming, consistent with the goals of the Paris Agreement; and
 (2)to exceed the commitment by developed countries to jointly mobilize, starting in 2020, $100,000,000,000 for climate financing each year, as committed to in the 2009 Copenhagen Accord and reaffirmed in 2015 in Decision 1/CP.21 of the United Nations Framework Convention on Climate Change, Adoption of the Paris Agreement.
 (b)Sense of CongressIt is the sense of Congress that climate financing needs are significantly greater than those described in subsection (a)(2).
 5.DefinitionsIn this Act: (1)Climate financingThe term climate financing means the transfer of new and additional public funds from developed countries to developing countries for projects and programs that—
 (A)reduce or eliminate greenhouse gas emissions; (B)enhance and restore natural carbon sequestration; and
 (C)promote adaptation to climate change. (2)Green Climate FundThe term Green Climate Fund means the independent, multilateral fund—
 (A)established by parties to the United Nations Framework Convention on Climate Change; and (B)adopted by decision as part of the financial mechanism of the United Nations Framework Convention on Climate Change.
 (3)Paris AgreementThe term Paris Agreement means the annex to Decision 1/CP.21 adopted by the 21st Conference of Parties of the United Nations Framework Convention on Climate Change in Paris, France, on December 12, 2015.
			